Title: To Thomas Jefferson from Alexander Hamilton, with Jefferson’s Comment, 19 October 1792
From: Hamilton, Alexander,Jefferson, Thomas
To: Jefferson, Thomas



October 19. 1792

The Secretary of the Treasury presents his respects to The Secretary of State requests him to name some hour tomorrow forenoon when it will be convenient for him to receive at his house the Secry. of the Treasury and Attorney General on the subject of the sinking fund.
[Note by TJ at foot of text:]
This was to dispose of 50,000 Doll. in the purchase of paper. It was  agreed to repeat the order of July 13. 92. to wit to advertize for offers at the lowest price, to be delivered sealed, and on this day sennight to meet again.—Note not a single offer had been made in consequence of the order of July 13.
